114 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael Reed DORROUGH, Petitioner-Appellant,v.Charles MARSHALL;  Larry Small;  G. Smith, Respondents-Appellees.
No. 96-15410.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 7, 1996.Submission withdrawn Oct. 22, 1996.Resubmitted May 20, 1997.Decided May 27, 1997.

Before:  WALLACE, SNEED, and RYMER, Circuit Judges.

ORDER

1
The district court's order denying Dorrough's petition for habeas corpus relief under 28 U.S.C. § 2254 is vacated, and this case is remanded to the district court for further consideration of Dorrough's due process claims in light of Sandin v. Conner, 115 S.Ct. 2293 (1995).  Dorrough's Fifth and Eighth Amendment claims should not be reconsidered by the district court pending resolution of Pifer v. Marshall, No. 95-16221, and Griffin v. Gomez, No. 95-16684, argued before a panel of this court on June 11, 1996.